

	

		II

		109th CONGRESS

		1st Session

		S. 1376

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 11, 2005

			Mr. Cochran (for

			 himself, Mr. Stevens,

			 Mr. Warner, Mr.

			 Dodd, Mr. Akaka, and

			 Mr. Burns) introduced the following bill;

			 which was read twice and referred to the Committee on Health, Education, Labor, and

			 Pensions

		

		A BILL

		To improve and expand geographic literacy

		  among kindergarten through grade 12 students in the United States by improving

		  professional development programs for kindergarten through grade 12 teachers

		  offered through institutions of higher education.

	

	

		1.Short titleThis Act may be cited as the

			 Teaching Geography is Fundamental

			 Act.

		2.Geography

			 educationTitle II of the

			 Higher Education Act of 1965 (20 U.S.C. 1021 et seq.) is amended by adding at

			 the end the following:

			

				CGeography

				education

					231.FindingsCongress makes the following

				findings:

						(1)Geographic literacy is essential to a

				well-prepared citizenry in the 21st Century because geographic factors assume

				greater importance as the world’s economies, societies, and political

				structures grow more global in scale.

						(2)In a recent National Geographic–Roper

				9-country survey of geographic literacy among young adults aged 18 through 24,

				Americans ranked second to last. Only 13 percent of young adults aged 18

				through 24 in the United States were able to correctly identify Iraq on a map

				of Asia and the Middle East.

						(3)The economic stature and competitiveness of

				the United States requires increasingly sophisticated levels of geographic

				knowledge and mastery of geographic tools.

						(4)United States Department of Labor data

				identifies geotechnology as one of the 3 fastest growing employment fields

				serving industries such as insurance, banking, real estate, forestry, and

				agriculture as well as Federal, State, and local Governments.

						(5)The National Academy of Sciences urged

				creation of a national program to improve the geographic competence of the

				United States general population and the school age population.

						(6)Geography is defined as a core

				academic subject within the No Child Left Behind Act of 2001.

						(7)A recent National Geographic Society survey

				found that all 50 States and the District of Columbia recognize geography in

				their curricula or content standards, and an increasing number require

				geography for graduation and include geography in mandated statewide

				assessments.

						(8)Seven of 10 educators responding to a

				National Geographic survey felt their professional development opportunities in

				geography were inadequate and half believed their schools had inadequate basic

				materials for teaching geography.

						(9)The National Geographic Society has spent

				over 15 years pioneering an extraordinarily effective national program for

				improving the teaching of geography by engaging university faculty geographers

				and highly trained teachers in State Geographic Alliances dedicated to

				providing high quality professional development opportunities for kindergarten

				through grade 12 teachers.

						(10)More than 60 colleges and universities in

				all 50 States have received grants from the National Geographic Society to

				support State Geographic Alliances and their professional development programs.

				Alliance-trained kindergarten through grade 12 teachers and their higher

				education partners conduct workshops, develop localized teaching materials, and

				facilitate communication among thousands of teachers whose responsibilities

				include teaching of geography in various formats and grade levels.

						(11)A study by Mid-continent Research for

				Education and Learning that assessed student academic achievement in geography

				on the National Assessment of Educational Progress showed that students taught

				by Alliance-trained teachers outperformed other students by almost 10

				percent.

						232.Purposes and

				objectives

						(a)PurposeThe purpose of this part is to promote

				geographic literacy and improved understanding of global cultures among

				kindergarten through grade 12 students by expanding programs that employ the

				geographic knowledge and expertise of faculty members in institutions of higher

				education for the benefit of kindergarten through grade 12 teachers and to

				otherwise advance geographic literacy.

						(b)ObjectivesThe objectives of this part are the

				following:

							(1)To increase students knowledge of, and

				achievement in, standards-based geography to enable the students to become

				better informed and more productive citizens.

							(2)To increase the number of highly qualified

				teachers of United States and world geography and to enable the teachers to

				improve student mastery of geographic principles and practical applications of

				those principles.

							(3)To encourage geographic education research,

				to develop and disseminate effective instructional materials, and to promote

				replication of best practices and exemplary programs that foster geographic

				literacy.

							(4)To assist States in measuring the impact of

				education in geography.

							(5)To leverage and expand private and public

				support for geography education partnerships at national, State, and local

				levels.

							233.Grant program

				authorized

						The Secretary is authorized to award a

				grant to a national nonprofit education organization or a consortium of

				organizations (hereafter in this part referred to as the

				grantee) that has as its primary purpose the improvement of the

				quality of student understanding of geography through effective teaching of

				geography in the Nation’s classrooms.

						234.Use of

				funds

						(a)Direct

				activitiesThe grantee shall

				use not more than 25 percent of the funds made available through the grant for

				a fiscal year—

							(1)to strengthen and expand the grantee’s

				relationships with institutions of higher education and with State and local

				agencies and other public and private organizations with a commitment to

				geography education and the benefits of geography education;

							(2)to support and promote research-based

				training of teachers of geography and related disciplines in kindergarten

				through grade 12 as a means of broadening student knowledge of the world,

				including the dissemination of information on effective practices and research

				findings concerning the teaching of geography;

							(3)to support research on effective geography

				teaching practices and the development of assessment instruments and strategies

				to document student understanding of geography;

							(4)to convene national conferences on

				geography education to assess the current state of geographic literacy and to

				identify strategies for improvement; and

							(5)to develop and disseminate appropriate

				research-based materials to foster geographic literacy.

							(b)Subgrants

							(1)In

				generalThe grantee shall use

				not more than 75 percent of the funds made available through the grant for a

				fiscal year to award subgrants to eligible recipients.

							(2)Eligible

				recipient definedIn this

				part the term eligible recipient means an institution of higher

				education associated with—

								(A)a State geographic alliance;

								(B)a nonprofit educational

				organization;

								(C)a State educational agency or local

				educational agency; or

								(D)a partnership between or among an alliance,

				organization, or agency described in subparagraph (A), (B) or (C).

								(3)Subgrant uses

				of fundsEligible recipients

				shall use the subgrant funds for 1 or more of the following purposes:

								(A)Conducting teacher training programs that

				use effective and research-based approaches to the teaching of geography at the

				kindergarten through grade 12 level.

								(B)Applying Geographic Information System

				(GIS) or other geographic technological tools to the teaching of

				geography.

								(C)Applying Internet and other distance

				leaning technology to the teaching of geography or to the continuing education

				of teachers.

								(D)Promoting rigorous academic standards and

				assessment techniques to guide and measure student performance in

				geography.

								(E)Promoting research in geography education,

				emphasizing research that leads to improving student achievement.

								(F)Carrying out local, field-based activities

				for teachers and students to improve their knowledge of the concepts and tools

				of geography while enhancing understanding of their home region.

								(G)Promoting comparative studies of world

				cultures, economies, and environments.

								(H)Encouraging replication of best practices

				and model programs to promote geographic literacy.

								(I)Developing and disseminating effective,

				research-based geography learning materials.

								(J)Convening State-based conferences to assess

				the state of geographic literacy and to identify strategies for

				improvement.

								235.Applications

						(a)Grantee

				applicationsTo be eligible

				to receive a grant under this part, the grantee shall submit to the Secretary

				an application at such time, in such manner, and accompanied by such

				information as the Secretary may require.

						(b)Eligible

				recipient applications

							(1)SubmissionTo be eligible to receive a subgrant under

				this part, an eligible recipient shall submit an application to the grantee at

				such time, in such manner and accompanied by such information as the grantee

				may require.

							(2)Review

								(A)In

				generalThe grantee shall

				invite individuals described in subparagraph (B) to review all applications

				from eligible recipients for a subgrant under this section and to make

				recommendations to the grantee regarding the approval of the

				applications.

								(B)ReviewersThe individuals referred to in subparagraph

				(A) are the following:

									(i)Leaders in the field of geography

				education.

									(ii)Such other individuals as the grantee may

				determine are necessary or desirable.

									236.Requirements

						(a)Administrative

				costsThe grantee receiving a

				grant under this part for a fiscal year, and each eligible recipient receiving

				a subgrant under this part for a fiscal year, may use not more than 15 percent

				of the funds made available through the grant or subgrant, respectively, for

				administrative costs.

						(b)Matching

				requirements

							(1)In

				generalIn order to be

				eligible to receive a subgrant under this part an eligible recipient shall

				agree in the application submitted under section 235(b) to provide matching

				funds towards the costs of the activities assisted under the subgrant.

							(2)AmountAn eligible recipient shall provide

				matching funds in an amount equal to 20 percent of the subgrant funds received

				under this part for the second and each succeeding fiscal year for which

				subgrant payments are made.

							(3)Source of

				matching fundsMatching funds

				may be provided in cash or in kind, fairly evaluated, including facilities,

				staffing salaries, and educational materials.

							237.Authorization of

				appropriationsThere are

				authorized to be appropriated to carry out this part $15,000,000 for fiscal

				year 2006 and each of the 4 succeeding fiscal

				years.

					.

		

